PRICELINE.COM INCORPORATED 1999 OMNIBUS PLAN
PERFORMANCE SHARE UNIT AGREEMENT
THIS PERFORMANCE SHARE UNIT AGREEMENT (“Agreement”) is made by and between
priceline.com Incorporated, a Delaware corporation, with its principal United
States office at 800 Connecticut Avenue, Norwalk, Connecticut 06854 (the
“Company”), and the Participant, as of the Grant Date, which is set forth in the
grant header to this Agreement on the website of the Company’s third-party
equity plan administrator (to be referred to herein as the “Grant Header”).
Pursuant to terms of the priceline.com Incorporated 1999 Omnibus Plan, as
amended (the “Plan”), the Board of Directors of the Company (the “Board”) has
authorized this Agreement.
Unless otherwise indicated, any capitalized term used herein, but not defined
herein, shall have the meaning ascribed to such term in the Plan.
1.
Definitions

(a)    “Company” shall mean priceline.com Incorporated, any of its subsidiaries
or affiliates.
(b)    “Consolidated Non-GAAP EBITDA” shall mean the Company’s operating income,
excluding depreciation and amortization expense and including the impact of
foreign currency transactions and other expense, all determined in accordance
with U.S. GAAP, adjusted to exclude the impact of those items excluded from the
non-GAAP financial metric “non-GAAP EBITDA,” as publicly disclosed annually or
quarterly, as applicable, by the Company in connection with the Company’s annual
and quarterly earnings announcements. Consolidated Non-GAAP EBITDA as publicly
disclosed typically excludes and/or includes items that are, among other things,
non-cash in nature, or related to unusual or non-recurring events, or in
response to changes in laws or regulations, or to account for gains, losses or
expenses determined to be extraordinary or unusual in nature or infrequent in
occurrence, or are unpredictable as to amount or timing, not driven by core
operating results and render comparisons with prior periods less meaningful, or
related to the acquisition of a business or the disposition of a business or a
segment of a business, or related to a change in accounting principles.
Consolidated Non-GAAP EBITDA shall also be adjusted (i) to exclude the financial
results from any acquisition or to include the prospective forecasted results
for any disposition of a business or a segment of a business made during the
Performance Period, and (ii) to exclude the on-going impact of change in
accounting principles. Notwithstanding the foregoing, in determining
Consolidated Non-GAAP EBITDA, the Committee shall have the authority to make
additional adjustments that it considers, in its good faith judgment, necessary
to maintain the intent and principles consistent with the foregoing adjustments.
Due to the fact that Consolidated Non-GAAP EBITDA is comprised of items
denominated in several foreign currencies, for purposes of expressing
Consolidated Non-GAAP EBITDA in the single currency of U.S. dollars, the Company
shall have designated, on or before the Grant Date, the portions of the
Consolidated Non-GAAP EBITDA that shall be considered attributed to amounts
denominated in each of Euros, British Pounds and U.S. dollars and shall use
fixed exchange rates between such currencies, as established at the beginning of
the Performance Period, to calculate the Consolidated Non-GAAP EBITDA hereunder.


--------------------------------------------------------------------------------


(c)    “Continuous Service” shall mean the Participant’s service with the
Company or any Subsidiary or Affiliate whether as an employee, director or
consultant, which is not interrupted or terminated.
(d)    “Cumulative Consolidated Non-GAAP EBITDA” shall mean the Consolidated
Non-GAAP EBITDA during the Performance Period, calculated on a cumulative basis,
net of any losses.
(e)    “Determination Date” shall mean March 4, 2015.
(f)    “Disability” shall mean that (i) the Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months or
(ii) the Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company.
(g)    “Good Reason” shall mean (i) a material diminution in the Participant’s
authority, duties or responsibilities, (ii) relocation of the Company’s
executive office in Connecticut to a location more than thirty-five (35) miles
from its current location or more than thirty-five (35) miles further from the
Participant’s residence at the time of relocation, or (iii) any material breach
of an employment agreement, if any, that is in effect at any time between the
Participant and the Company.
Before a termination by a Participant will constitute termination for Good
Reason, the Participant must give the Company a Notice of Good Reason within
ninety (90) calendar days following the occurrence of the event that constitutes
Good Reason. Failure to provide such Notice of Good Reason within such 90-day
period shall be conclusive proof that the Participant shall not have Good Reason
to terminate employment.
Good Reason shall exist only if (A) the Employer fails to remedy the event or
events constituting Good Reason within thirty (30) calendar days after receipt
of the Notice of Good Reason from the Participant and (B) the Participant
terminates his or her employment within sixty (60) days after the end of the
period set forth in clause (A) above. If the Participant determines that Good
Reason for termination exists and timely files a Notice of Good Reason, such
determination shall be presumed to be true and the Company will have the burden
of proving that Good Reason does not exist.
(h)    “Notice of Good Reason” means a written notice by the Participant to the
Company which sets forth in reasonable detail the specific reason for a
termination of employment for Good Reason and the facts and circumstances
claimed to provide a basis for such termination and is provided to the Company
in accordance with the terms set forth in Section 1(g) hereof.
(i)    “Performance Period” shall mean the period commencing on January 1, 2012
and ending on December 31, 2014.
(j)    “Plan Year” shall mean the calendar year.


--------------------------------------------------------------------------------


(k)    “Stock” shall mean shares of common stock, par value $0.008, of the
Company.
(l)    “Target Amount” shall have the meaning given such term under Section 2.
(m)    “Vesting Factor” means the factor by which to multiply the Target Amount
determined in accordance with the following table:
[Table]
2.
The Grant

Subject to the terms and conditions set forth herein, the Participant hereby is
granted on the Grant Date the number of Performance Share Units as indicated on
the Grant Header under “Grant Amount” (the “Target Amount”).
3.
Vesting; Effect of Termination of Continuous Service; Change in Control

(a)    Vesting at End of Performance Period. If the Participant remains in
Continuous Service through and including the Determination Date and no Change in
Control occurs prior to the Determination Date, then the Participant shall be
entitled to receive a number of shares of Stock determined by multiplying the
Target Amount by the Applicable Vesting Factor. The “Applicable Vesting Factor”
shall be equal to either (i) the sole Vesting Factor that corresponds to the
actual Cumulative Consolidated Non-GAAP EBITDA set forth in the table in Section
1(m) above in the event there is no Vesting Factor Range, or (ii) the sum of (A)
the lowest Vesting Factor in the applicable Vesting Factor Range that
corresponds to the actual Cumulative Consolidated Non-GAAP EBITDA set forth in
the table in Section 1(m) above, plus (B) the ProRata Vesting Factor Increase.
The “ProRata Vesting Factor Increase” is the quotient of (1) the excess of the
actual Cumulative Consolidated Non-GAAP EBITDA over the lowest Cumulative
Consolidated Non-GAAP EBITDA in the range of numbers in which the actual
Cumulative Consolidated Non-GAAP EBITDA falls (set forth in the table in Section
1(m) above), divided by (2) the result of a fraction, the numerator of which is
the difference between the lowest and highest Cumulative Consolidated Non-GAAP
EBITDA in the range of numbers in which the actual Cumulative Consolidated
Non-GAAP EBITDA falls (set forth in the table in Section 1(m) above), and the
denominator of which is the difference between the lowest and highest applicable
Vesting Factor in the applicable Vesting Factor Range (set forth in the table in
Section 1(m) above). All shares of Stock to be issued to the Participant under
this Section 3(a), if any, shall be issued to the Participant as soon as
practicable after the Determination Date but in no event later than March 15,
2015. If the Participant becomes entitled to any shares of Stock under this
Section 3(a), he or she shall not be entitled to receive any shares of Stock
under any other subsection of this Section 3.
(b)    Termination for Cause. If, prior to the Determination Date, the
Participant’s Continuous Service is (i) terminated by the Company for Cause or
(ii) voluntarily terminated by the Participant other than on account of Good
Reason, death or Disability, then the Participant shall receive no shares of
Stock under this Agreement. For purposes of this Agreement, “Cause” shall have
the meaning as set forth in the Plan and shall also include a material breach by
the Participant of any non-competition, non-solicitation or other similar
restrictive covenant that the Participant


--------------------------------------------------------------------------------


has entered into with the Company or a Subsidiary.
(c)    Termination Prior to a Change in Control. If, prior to the Determination
Date and prior to a Change in Control, the Participant’s Continuous Service is
terminated by the Company other than for Cause or by the Participant on account
of Good Reason, death or Disability, then the Participant’s Performance Share
Unit number shall be determined (or that of the Participant’s designated
beneficiary in the event of the Participant’s death) in accordance with Exhibit
1, and the Participant shall at the time of such termination be vested in a
number of shares of Stock determined by the product of (i) such Performance
Share Unit number, multiplied by (ii) a fraction, the numerator of which is the
lesser of 36 or the number of full months completed since January 1, 2012 as of
the date of such termination, and the denominator of which is 36. Subject to
Section 3(f), all shares of Stock to be issued to the Participant under this
Section 3(c), if any, shall be issued to the Participant (or the Participant’s
designated beneficiary in the event of the Participant’s death) as soon as
practicable after the Participant’s Continuous Service is terminated but in no
event later than March 15 of the calendar year following the calendar year in
which the Participant’s Continuous Service is terminated (or, if the
Participant’s Continuous Service is terminated on or after January 1, 2015,
March 15, 2015). If the Participant becomes entitled to any shares of Stock
under this Section 3(c), he or she shall not be entitled to receive any shares
of Stock under any other subsection of this Section 3.
(d)    Change in Control. If a Change in Control occurs prior to the
Determination Date and the Participant remains in Continuous Service through and
including the Determination Date, then the Participant’s Performance Share Unit
number shall be determined in accordance with Exhibit 1, and the Participant
shall be vested in (i) if the Change in Control occurs prior to January 1, 2015,
the sum of (A) a number of shares of Stock determined by multiplying such
Performance Share Unit number by a fraction, the numerator of which is the
lesser of 36 and the number of full months completed since January 1, 2012 as of
the date of such Change in Control, and the denominator of which is 36, and (B)
a number of shares of Stock equal to the product of the Target Amount,
multiplied by the fraction, the numerator of which is the number of full months
that have been completed during the period commencing on the Change in Control
and ending on December 31, 2014 (plus one (1) if the Change in Control occurs on
any day of the month other than the first or last day), and the denominator of
which is 36, or (ii) if the Change in Control occurs on or after January 1,
2015, a number of shares of Stock equal to the Performance Share Unit number.
All shares of Stock to be issued to the Participant under this Section 3(d), if
any, shall be issued to the Participant as soon as practicable after the
Determination Date but in no event later than March 15, 2015. If the Participant
becomes entitled to any shares of Stock under this Section 3(d), he or she shall
not be entitled to receive any shares of Stock under any other subsection of
this Section 3.
(e)    Termination Coincident with or Following a Change in Control. If a Change
in Control occurs prior to the Determination Date, and the Participant’s
Continuous Service is terminated prior to the Determination Date in connection
with such Change in Control or following such Change in Control by the Company
other than for Cause or by the Participant on account of Good Reason, death or
Disability, then the Participant’s Performance Share Unit number (or that of the
Participant’s designated beneficiary in the event of the Participant’s death)
shall be determined in accordance with Exhibit 1, and the Participant shall be
vested at the time of such termination in (i) if the termination occurs prior to
January 1, 2015, the sum of (A) a number of shares of Stock


--------------------------------------------------------------------------------


determined by multiplying such Performance Share Unit number by a fraction, the
numerator of which is the lesser of 36 and the number of full months completed
since January 1, 2012 as of the effective date of such Change in Control, and
the denominator of which is 36, and (B) a number of shares of Stock equal to the
product of the Target Amount, multiplied by the fraction, the numerator of which
is the number of full months that have been completed during the period
commencing on the effective date of the Change in Control and ending on the
earlier of December 31, 2014 or the date of such termination (plus one (1) if
the termination occurs on any day of the month other than the first or last
day), and the denominator of which is 36, or (ii) if the termination occurs on
or after January 1, 2015, a number of shares of Stock equal to the Performance
Share Unit number. Subject to Section 3(f), all shares of Stock to be issued to
the Participant under this Section 3(e) as a result of the Participant’s
termination of Continuous Service on or after the effective date of the Change
in Control, if any, shall be issued to the Participant (or the Participant’s
designated beneficiary in the event of the Participant’s death) as soon as
practicable after the Participant’s Continuous Service is terminated but in no
event later than March 15 of the calendar year following the calendar year in
which the Participant’s Continuous Service is terminated. If the Participant
becomes entitled to any shares of Stock under this Section 3(e), he or she shall
not be entitled to receive any shares of Stock under any other subsection of
this Section 3.
(f)    Notwithstanding anything in this Agreement to the contrary, if the
Participant is a “specified employee” (within the meaning of Section 409A of the
Code) and the issuance of the shares of Stock pursuant to Sections 3(c) or 3(e)
is considered to be a “deferral of compensation” (as such phrase is defined for
purposes of Section 409A of the Code), then the Participant’s date of issuance
of the shares of Stock shall be the date that is the first day of the seventh
month after the date of the Participant’s “separation from service” with the
Company (determined in accordance with Section 409A of the Code).
(g)    For purposes of calculations made under this Section 3, results shall be
rounded to the nearest 100th using the common rounding method (i.e., increase
the last digit by 1 if the next digit is 5 or more).
4.
Nontransferability of Grant

Except as otherwise provided herein or in the Plan, no Performance Share Units
shall be assigned, negotiated, pledged, or hypothecated in any way or be subject
to execution, attachment or similar process. No transfer of the Participant’s
rights with respect to such Performance Share Units, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted. Immediately
upon any attempt to transfer such rights, such Performance Share Units, and all
of the rights related thereto, shall be forfeited by the Participant.
5.
Distribution and Voting Rights

Performance Share Units shall have no distribution, dividend or voting rights,
and the Participant will have no rights as a stockholder of the Company by
virtue of any Performance Share Unit awarded to the Participant until shares of
Stock, if any, are issued to the Participant as described in this Agreement.


--------------------------------------------------------------------------------


6.
Stock; Adjustment Upon Certain Events

(a)    Stock to be issued under this Agreement, if any, shall be made available,
at the discretion of the Board, either from authorized but unissued Stock, from
issued Stock reacquired by the Company or from Stock purchased by the Company on
the open market specifically for this purpose.
(b)    The existence of this Agreement and the Performance Share Units granted
hereunder shall not affect in any way the right or power of the Board or the
stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company or any
affiliate, any issue of bonds, debentures, preferred or prior preference stocks
ahead of or affecting the Stock, the authorization or issuance of additional
shares of Stock, the dissolution or liquidation of the Company or any affiliate
or sale or transfer of all or part of the assets or business of the Company or
any affiliate, or any other corporate act or proceeding.
(c)    Upon a Change in Control, the purchaser(s) of the Company’s assets or
stock or the surviving entity in a merger or consolidation may, in his, her or
its discretion, deliver to the Participant the same kind of consideration that
is delivered to the stockholders of the Company as a result of such Change in
Control, or the Board may cancel all outstanding Performance Share Units in
exchange for consideration in cash or in kind which consideration in both cases
shall be determined by the Board.
(d)    In the event of any dividend or other distribution (whether in the form
of cash, Stock, or other property), recapitalization, Stock split, reverse
split, reorganization, merger, consolidation, spin-off, combination, repurchase,
or share exchange, or other similar corporate transaction or event that affects
the Stock such that an adjustment is required in order to prevent dilution or
enlargement of the rights of holders of Performance Share Units under the Plan,
then the Committee shall make such equitable changes or adjustments to any or
all of (i) the number and kind of shares of Stock or other property (including
cash) that may thereafter be issued in connection with the Performance Share
Units granted under the Plan, (ii) the number and kind of shares of Stock or
other property (including cash) issued or issuable in respect of outstanding
Performance Share Units, (iii) performance targets, and (iv) any individual
limitations applicable to the Performance Share Units granted under the Plan.
7.
Determinations

The Committee (by proper delegation or otherwise) shall determine the extent to
which an award has been earned, if at all, in accordance with Section 3 of this
Agreement on or prior to the Determination Date. Such determination and all
other determinations, interpretations or other actions made or taken pursuant to
the provisions of this Agreement by the Committee in good faith shall be final,
conclusive and binding for all purposes and upon all persons, including, without
limitation, the Participant and the Company, and their respective heirs,
executors, administrators, personal representatives and other successors in
interest.




--------------------------------------------------------------------------------


8.
Other Conditions

The transfer of any Stock under this Agreement, if any, shall be effective only
at such time as counsel to the Company shall have determined that the issuance
and delivery of such Stock is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which Stock is traded.
9.
Withholding Taxes

The Participant shall be liable for any and all taxes and contributions of any
kind required by law to be withheld with respect to the delivery of any shares
of Stock under this Agreement. The Participant agrees that the Participant’s
employer may, in its discretion, (a) require the Participant to remit to the
Company on the date on which the Participant becomes the owner of shares of
Stock under this Agreement cash in an amount sufficient to satisfy all
applicable required withholding taxes and social security contributions related
to such vesting, (b) deduct from his or her regular salary payroll cash, on a
payroll date coincident with or following the date on which the Participant
becomes the owner of shares of Stock under this Agreement, in an amount
sufficient to satisfy such obligations, or (c) withhold from the total number of
shares of Stock the Participant is to receive on a determination date a number
of shares that has a total value equal to the amount necessary to satisfy any
and all such withholding tax obligations.
10.
Distribution of Stock

Subject to Section 8, the Company shall cause the Participant to be the record
owner of any shares of Stock to which the Participant becomes entitled to
receive under this Agreement in accordance with the payment terms described in
Section 3.
11.
Incorporation of the Plan

The Plan, as it exists on the date of this Agreement and as amended from time to
time, is hereby incorporated by reference and made a part hereof, and the
Performance Share Units and this Agreement shall be subject to all terms and
conditions of the Plan. In the event of any conflict between the provisions of
this Agreement and the provisions of the Plan, the terms of the Plan shall
control, except as expressly stated otherwise.
12.
Miscellaneous

(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees. The
Company shall assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree in
writing to perform this Agreement. Notwithstanding the foregoing, this Agreement
may not be assigned by the Participant.
(b)    The Participant acknowledges that the Company intends for the information


--------------------------------------------------------------------------------


contained in Section 1(m) and Exhibit 1 hereof to remain confidential.
Notwithstanding any other provision hereof, the Participant’s entitlement to any
award or payment hereunder is contingent upon the Participant maintaining the
confidentiality of the information contained in Section 1(m) and Exhibit 1. The
Participant agrees that he or she shall not disclose or cause the disclosure of
such information and shall hold such information confidential.
(c)    No modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced. To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participant. This Agreement shall be administered in a manner consistent
with this intent. References to Section 409A of the Code will also include any
regulations or any other formal guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.
(d)    This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one agreement.
(e)    The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
(f)    The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.
(g)    The Company shall pay all fees and expenses necessarily incurred by the
Company in connection with this Agreement and will from time to time use its
reasonable efforts to comply with all laws and regulations which, in the opinion
of counsel to the Company, are applicable thereto.
(h)    All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to its principal office, attention of
the Company’s General Counsel.
(i)    The Plan, this Agreement and the Grant Header constitute the entire
Agreement and understanding between the parties with respect to the matters
described herein and supersede all prior and contemporaneous agreements and
understandings, oral and written, between the parties with respect to such
subject matter.
(j)    This Agreement shall be governed and construed and the legal
relationships of the parties determined in accordance with the laws of the state
of Delaware without reference to principles of conflict of laws.


--------------------------------------------------------------------------------


(k)    The Company represents and warrants that it is duly authorized by its
Board and/or the Committee (and by any other person or body whose authorization
is required) to enter into this Agreement, that there is no agreement or other
legal restriction which would prevent it from entering into, and carrying out
its obligations under, this Agreement, and that the officer signing this
Agreement is duly authorized and empowered to sign this Agreement on behalf of
the Company.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
PRICELINE.COM INCORPORATED
Jeffery Boyd
Chief Executive Officer


--------------------------------------------------------------------------------


Exhibit 1


The Performance Share Unit number shall be determined in accordance with this
Exhibit 1 if, prior to the Determination Date, a Change in Control occurs and/or
the Participant’s Continuous Service terminates. If no Change in Control occurs
or the Participant’s Continuous Service does not terminate prior to the
Determination Date, the Performance Share Unit number shall be determined in
accordance with the table in Section 1(m) hereof. Upon any date of determination
before the Determination Date as set forth in the Agreement or in connection
with a determination pursuant to Section 3(d) hereof, the Participant’s
Performance Share Unit number shall be determined as of the most recently
completed fiscal quarter for the period commencing January 1, 2012. Such
Performance Share Unit number shall be equal to the product of (1) the Target
Amount, multiplied by either (2)(a) the sole Mid-Period Vesting Factor under the
column with the heading “Mid-Period Vesting Factor Ranges” in the chart below
corresponding to the actual Cumulative Consolidated Non-GAAP EBITDA per
applicable quarter for which the determination is made or (b) the sum of (i) the
lowest Mid-Period Vesting Factor in the applicable Mid-Period Vesting Factor
Range corresponding to the actual Cumulative Consolidated Non-GAAP EBITDA per
applicable quarter for which the determination is made, plus (ii) the ProRata
Mid-Period Vesting Factor Increase.
The “ProRata Mid-Period Vesting Factor Increase” means the quotient of (1) the
excess of the actual Cumulative Consolidated Non-GAAP EBITDA over the lowest
Cumulative Consolidated Non-GAAP EBITDA within the specified range per the
applicable quarter for which the determination is made, divided by (2) the
result of a fraction, the numerator of which is the difference between the
lowest and highest Cumulative Consolidated Non-GAAP EBITDA within such specified
range per the applicable quarter for which the determination is made, and the
denominator of which is the difference between the lowest and highest specified
Mid-Period Vesting Factor for such quarter.




[Table]
